            Case 5:14-cv-00665-F Document 350 Filed 09/15/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

 RICHARD GLOSSIP, et al.,                 )
                                          )
                   Plaintiffs,            )
                                          )
 -vs-                                     )      Case No. CIV-14-0665-F
                                          )
 RANDY CHANDLER, et al.,                  )
                                          )
                   Defendants.            )

                       SUPPLEMENTAL SCHEDULING ORDER

        This order supplements the scheduling order entered on August 14, 2020, doc.
no. 341. Any motions challenging the admissibility of proposed expert testimony
under Daubert or Rule 702 shall be filed not later than February 26, 2021.
        On the overall subject of Daubert/Rule 702 motions, the court suggests to
counsel on both sides that, in this non-jury case, careful consideration should be
given to the necessity of such motions. The court’s experience in this and other
method-of-execution cases has been that testifying experts (regardless of by whom
called) have typically been well qualified to address the subjects of their expert
testimony and have supported their opinions cogently enough to clear the Daubert/
Rule 702 bar. Arguments as to the persuasive value of expert testimony are, of
course, fair game at trial, and the arguments available in that setting certainly do
include matters which might also have been cognizable by way of Daubert/Rule 702
evaluation.
        IT IS SO ORDERED this 15th day of September, 2020.




14-0665p079.docx
